Citation Nr: 1818559	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-21 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in September 2013, the Veteran timely appealed the initial rating assigned in the July 2013 grant of service connection for PTSD and argued that because his PTSD prevented him from working, the issue of entitlement to a TDIU was also raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thereafter, on July 31, 2014 and again on August 5, 2014, the RO issued a statement of the case addressing both issues.  On September 19, 2014, within 60 days of both statements of the case, the RO received the Veteran's VA Form 9 indicating that he wished to perfect all issues appearing in the statement of the case.  Hence, although these issues were not certified to the Board and the Veterans Appeals Control and Locator System indicated that this appeal stream had been closed due to the Veteran's failure to timely perfect the appeal, the Veteran clearly did so.  As indicated above, the Board has taken jurisdiction over these two issues.

In addition, although recent correspondence from VA has indicated that the Veteran is represented by Disabled American Veterans, in October 2014, the Veteran specifically requested to remove that organization as his representative and stated that he wished to represent himself.  Accordingly, the Board recognizes that the Veteran is currently unrepresented, as indicated above.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to service connection for a bilateral knee disorder, the Veteran contends that during service he was involved in a motor vehicle accident in which the impact of the crash caused both of his knees to hit the dashboard of the car.  He further alleges that both knees have continued to hurt since this accident and therefore his current knee problems are related to service.  A July 1967 accident report confirms that he was involved in a motor vehicle accident during service.  The report further shows that a medical evaluation revealed, among other things, superficial lacerations and abrasions of the left leg.  

In June 2011, a VA contract examiner diagnosed the Veteran with bilateral degenerative joint disease of the knees.  As to whether this was related to service, the examiner stated only that "based on a complete lack of medical record support for a traumatic knee injury during his 1967 [motor vehicle accident], I have to opine that the current knee condition is not due to or a continuation of the 1967 [motor vehicle accident]."

The Veteran is competent to assert that his knees were involved in the motor vehicle accident and his statements in this regard have been generally consistent.  Not only did he report this at the VA examination but in January 1989, in connection with a separate claim for benefits, the Veteran indicated that at least one knee hit the dashboard; in September 2010, in connection with the current claim, he reported that both knees hit the dashboard and that he has had chronic pain in both knees since that time.  Accordingly, without further discussion of the Veteran's statements, the Board finds the examiner's rationale to be inadequate.  As such, an addendum opinion is needed.

Moreover, the superficial lacerations and abrasions noted in the July 1967 report would seem to be potentially corroborating evidence that the Veteran's leg, and therefore perhaps also his knee or knees, collided with the dashboard with great force.  Given the Veteran's current diagnosis of degenerative joint disease of the knees, it would be helpful if the examiner could address whether any such trauma could later give rise to a degenerative condition such as degenerative joint disease even if it did not result in any documented knee injury at the time of the accident.  

As to PTSD, since the most recent examination of this disability took place in March 2011, the Board finds that a new examination should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

In addition, the evidence shows that the Veteran has received treatment through the Fayetteville VA Medical Center.  Although there are records from this facility dated through June 2014, there are none dated after this time.  Any such outstanding records should therefore be obtained.

The issue of entitlement to a TDIU is intertwined with the above issues.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records to include records from the Fayetteville VA Medical Center from June 2014 to the present.

2.  Thereafter, forward the entire claims file in electronic records and a copy of this remand to the author of the June 2011 VA contract opinion or other appropriate VA examiner for an addendum opinion.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should identify all current right and left knee disabilities. 
Then, for each identified right and left knee disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any identified  knee disability, to include degenerative joint disease, is related to service, to include the 1967 motor vehicle accident.  In answering this question, the examiner should address whether any such trauma could later give rise to a degenerative condition such as degenerative joint disease even if it did not result in any documented knee injury at the time of the accident.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports of injuring his knees in the 1967 motor vehicle accident are deemed credible, and must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  The electronic claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to PTSD.

4.  After completion of the above, readjudicate the claims, to include the TDIU claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




